FILED
                             NOT FOR PUBLICATION                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARROLL DEAN WILLIAMS,                           No. 06-56442

               Plaintiff - Appellant,            D.C. No. 2:06-cv-05310-AHS-CT

  v.
                                                 MEMORANDUM *
COUNTY OF VENTURA, et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Carroll Dean Williams appeals pro se from the district court’s order denying

his application to pursue his 42 U.S.C. § 1983 action in forma pauperis. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because Williams failed to provide sufficient details concerning his income,

assets, and expenditures, the district court did not abuse its discretion by finding

that Williams would be able to pay the filing fee. See United States v. McQuade,

647 F.2d 938, 940 (9th Cir. 1981) (per curiam) (an affidavit claiming poverty in

support of a motion made under 28 U.S.C. § 1915 must state the relevant facts

“with some particularity, definiteness, and certainty”).

      Williams’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   06-56442